Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Dean Best appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Best v. Cequel, No. 4:14-cv-00061-FL, 2014 WL 6453960 (E.D.N.C. Nov. 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.